UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7319


EARL THOMAS,

                Plaintiff - Appellant,

          v.

BENJAMIN ULEP, Medical Doctor; BENJAMIN ULEP, Individual,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-00245-CMH-JFA)


Submitted:   February 23, 2012            Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl B. Thomas, III, Appellant Pro Se.   Elizabeth Martin
Muldowney, RAWLS & MCNELIS, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Earl     Thomas     appeals       the   district        court’s     orders

denying   relief     on   his   42    U.S.C.   § 1983      (2006)    complaint       and

denying    Thomas’    motion     to    amend    his   complaint        to     add    new

defendants.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       See Thomas v. Ulep, No. 1:10-cv-00245-CMH-JFA

(E.D. Va. filed Mar. 9 & entered Mar. 10, 2011; filed Sept. 13 &

entered Sept. 14, 2011).              Further, we deny Thomas’ motion to

compel    the   production      of    documents.      We    dispense        with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                          2